

115 HR 6523 IH: Defending Quality Postal Delivery for the Future Act
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6523IN THE HOUSE OF REPRESENTATIVESJuly 25, 2018Mr. Grijalva (for himself and Mr. Gallego) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 39, United States Code, to provide that the United States Postal Service may not
			 close or consolidate any postal facility located in a ZIP code with a high
			 rate of population growth, and for other purposes.
	
 1.Short titleThis Act may be cited as the Defending Quality Postal Delivery for the Future Act. 2.Closure or consolidation of postal facilities in ZIP codes with high population growthSection 404 of title 39, United States Code, is amended by adding at the end the following:
			
				(f)
 (1)Notwithstanding any other provision of this title, the Postal Service may not close or consolidate any post office or other postal facility that is located in a ZIP code that has a high rate of population growth.
					(2)
 (A)Not later than 30 days after the date of enactment of this subsection, and not later than 60 days after the end of each year thereafter, the Postmaster General shall determine, in consultation with the Secretary of Commerce, whether a ZIP code has a high rate of population growth for purposes of paragraph (1).
 (B)In making the annual determination required under subparagraph (A), the Postmaster General shall, using population data available from the Bureau of the Census, compare the population of a ZIP code at the end of such year with the population of such ZIP code at the beginning of such year..
		